Jordan, Judge.
Cecil Roberson was tried and convicted in the City Court of Floyd County for the offense of stabbing. His amended motion for new trial was denied and he excepted to that judgment. Held:
“Unless there be great superiority in physical strength of an assailant who strikes another a blow with his fist, or ill health in the assailed at the time, or other circumstance producing rel*383atively great inequality between them in combat, the assailed cannot justifiably resent the blow by stabbing the assailant.” Morgan v. State, 119 Ga. 566 (3) (46 SE 836). That portion of the charge of the court, which embodied the above principle of law, is not erroneous for any reason assigned in special ground 4. Floyd v. State, 36 Ga. 91 (91 AD 760); McEvoy v. State, 123 Ga. 506 (1) (51 SE 500).
Decided September 15, 1961.
Hamilton & Anderson, George Anderson, for plaintiff in error.
Chastine Parker, Solicitor-General, contra.
Accordingly, there being no merit in this special ground, and the general grounds and remaining special grounds having been abandoned, the trial judge did not err in denying the amended motion for new trial.

Judgment affirmed.


Townsend, P. J., and Frankum, J., concur.